DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 lacks an ending punctuation (i.e. a period (.)).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 10, 12-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over (reference) claims 1, 4, 2, 5, and 9 of U.S. Patent No. 10,502,374 B2 in view of EDWARDS (US 2016/0186968 A1).  
Regarding claim 1, reference claim 1 claims: a light fixture (column 65 line 2 of Patent 10,502,374) comprising: a first light engine and a second light engine (col.65 line 3); the first light engine comprising at least a first light exit surface (col.65 lines 4-5), wherein, upon supplying electricity to the light fixture (col.65 line 6): light having x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within a quadrilateral area with vertices having x, y coordinates of (0.37, 0.34), (0.35, 0.38), (0.15, 0.20), and (0.20, 0.14) exits the first light engine through the first light exit surface (col.65 lines 6-12), and light that having x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within an area with vertices having x, y coordinates of (0.29, 0.32), (0.32, 0.29), (0.41, 0.36), (0.48, 0.39), (0.48, 0.43), (0.40, 0.41), and (0.35, 0.38) exits the second light engine (col.65 lines 13-19), wherein the first light engine and the second light engine are positioned and oriented such that at least some light that exits the first light exit surface travels to a region to which at least some light that exits the second light engine travels (col.65 lines 20-24).  
However, reference claim 1 does not claim “wherein with the light fixture mounted horizontally in a ceiling, light exiting at high angles relative to vertical is more yellow-ish white compared to the light directly below the fixture, which is more blue-ish white”.
 EDWARDS teaches in ¶0004, ¶0052, ¶s0085-0086, and ¶0090 and illustrated in Figures 1A and 8A-8B, linear lighting apparatus at least mounted within a modular suspended/dropped ceiling or surface mounted directly to the ceiling, that includes lighting arrangement 260 in Fig.1A and LED linear lamp 1300 in Figs.8A-8B that include a wavelength conversion component 1311 of that includes a first region 1315 located at the center of component 1311 comprising a first photo-luminescent material and a second region 1313 located around the first region 1315 comprising a second photo-luminescent material, where the first region 1315 may include photo-luminescent material configured to generates light (λ.sub.2) with a CCT corresponding to a warm yellowish white and the second region 1313 may include photo-luminescent material configured to generate light (λ.sub.3) with a CCT corresponding to a cool blueish white, when light emitters 207 and 208 corresponding to first and second regions (1315, 1313) emit light thereon, for the purposes of having a central warm white color and two outer regions have the same cool white color appropriate for indirect lighting applications, and alternatively, having symmetric regions (e.g., one central cool region and two outer warm regions) providing relatively more symmetrical light when blending warm and cool white cools, and thus may be more suitable for direct lighting applications.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the claimed lighting fixture and its first light exit region of reference claims 1 and 9 of U.S. Patent No. 10,502,374 to include being mounted in a ceiling and the first light exit region having central first region and second regions located around the first region receiving light from corresponding sets of light emitters as taught by EDWARDS in order to producing alternative light distributions of a central warm white color and two outer regions have the same cool white color appropriate for indirect lighting applications, and of one central cool region and two outer warm regions providing relatively more symmetrical light when blending warm and cool white cools more suitable for direct lighting applications, thereby provide lighting options implemented for tasks or pleasing events at different times of the day or evening (¶s0028-0029).  
Regarding claim 2, reference claim 4 claims in col.65 lines 42-48: wherein: light exiting the first light engine has a first far-field light distribution; and light exiting the second light engine has a second far-field light distribution that differs from the first far-field light distribution.
Regarding claim 3, reference claim 2 claims in col.65 lines 25-26: wherein the second light engine is moveable relative to the first light engine.
Regarding claim 4, reference claim 5 claims in col.65 lines 49-57: wherein: a first plane is defined by at least three points on the first light exit region; light exiting the first light engine has a first peak intensity angle relative to the first plane; and light exiting the second light engine has a second peak intensity angle relative to the first plane, with the second peak intensity angle differing from the first peak intensity angle (where col.65 lines 56-57 recites a similar relationship but switched in reading order as “the first peak intensity angle differs from the second peak intensity angle”).
Regarding claim 5, reference claim 9 claims in col.66 lines 6-17: wherein: the light fixture further comprises a first sidewall that defines a space; a first light exit region is at a boundary of the space, the first light engine is positioned and oriented such that at least some light that exits the first light exit surface passes through at least part of the space and exits the space through the first light exit region, and the second light engine is positioned and oriented such that at least some light that exits the second light engine exits the space through the first light exit region.
Regarding claims 6 and 7, reference claims 1 and 9 do not claim: at least one control element configured to control a brightness of light exiting from the first light engine independently from controlling a brightness of light exiting from the second light engine; at least one control element configured to control a brightness of light exiting from at least one of the first light engine and the second light engine based on at least one parameter selected from the group consisting of: (1) a color point of a mixture of light exiting from the light fixture, (2) a brightness of light exiting from the light fixture, (3) a time of day, and (4) a melatonin suppression setting.
EDWARDS teaches in ¶s0066-070 and illustrated in Figs.3A-3B, individual power levels being adjusted by control circuit 217 to different arrays of LEDs so that a selected ratio of the emissions from the different regions is obtained to obtain a desired CCT of the emission product, further including independent controls applied to separately control both the dimming level of the lighting device as well as its color temperature (¶0069 describes “where a cooler light emission is produced by shifting a higher proportion/ratio of the power to the LEDs 21a that corresponds to portion 20a (cool white light) and shifting a lower proportion/ratio of the power to the LEDs 21b-1 and 21b-2 that corresponds to portions 20b-1 and 20b-1 (warm white light). On the other hand, a warmer light emission is produced by shifting a lower proportion/ratio of the power to the LEDs 21a that corresponds to portion 20a (cool white light) and shifting a higher proportion/ratio of the power to the LEDs 21b-1 and 21b-2 that corresponds to portions 20b-1 and 20b-1 (warm white light)”).  
It would have been obvious to one having ordinary skill before the effective filing date to modify the claimed first and second light engines of the light fixture of reference claims 1 and 9 of U.S. Patent No. 10,502,374 to include the type of color circuit, dimmer switch and color temperature switch as taught by EDWARDS in order to independently shift a higher proportion/ration or lower proportion/ration of the power to the first engine and to the second engine, thereby blend different colors at different relative levels that lie along an approximately straight line connecting the cool and warm white points, such that the light emissions approximate to the black body curve, allowing both dimming and corresponding color temperatures to be tuned at the different dimming levels (¶0070). 
Regarding claims 9 and 10, reference claims 1 and 9 do not claim: at least one light extraction element that affects light distribution characteristics of light exiting from at least one of the first light engine and the second light engine; at least one light diffusing element that affects light distribution characteristics of light exiting from at least one of the first light engine and the second light engine.
EDWARDS teaches in ¶0039 illustrated in Figs.1C & 3A, portion 22a providing a diffuser integrated with wavelength conversion component 10 that includes light diffusing materials as particles (examples of compound oxides listed in ¶0039) for the purpose of diffusing light emitted from wavelength conversion portions (20a, 20b-1, 20b-2 in Fig.3A, ¶0036) corresponding to sets of arrays of light emitting LEDs 21a, 21b-1, 21b-2 in Fig.3A. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first light exit region or the region of the light fixture of reference claims 1 and 9 of U.S. Patent No. 10,502,374 to include a diffuser of light diffusing materials as taught by EDWARDS in order to redirect emitted light as diffused light emitted from the first and second light engines, thereby provide blended color temperature light between cool and warm white (color) points.  
Regarding claim 12, reference claims 1 and 9 claim: a light fixture comprising (column 65 line 2): a first light engine (col.65 line 3) configured to output light having a first color point (col.65 lines 7-12 recite “light that has x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within a quadrilateral area with vertices having x, y coordinates of (0.37, 0.34), (0.35, 0.38), (0.15, 0.20), and (0.20, 0.14) exits the first light engine”); a second light engine (col.65 line 3) configured to output light having a second color point (col.65 lines 13-19 recite “light that has x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within an area with vertices having x, y coordinates of (0.29, 0.32), (0.32, 0.29), (0.41, 0.36), (0.48, 0.39), (0.48, 0.43), (0.40, 0.41), and (0.35, 0.38) exits the second light engine”) that differs from the first color point (col.65 lines 13-19 recite numerical color coordinates (0.29, 0.32), (0.32, 0.29), (0.41, 0.36), (0.48, 0.39), (0.48, 0.43), (0.40, 0.41), and (0.35, 0.38) that exits the second light engine substantially different from numerical color coordinates recite col.65 lines 7-12 as (0.37, 0.34), (0.35, 0.38), (0.15, 0.20), and (0.20, 0.14) that exits the first light engine); a first sidewall defining a space (col.66 line 8); a first light exit region at a boundary of the space (col.66 lines 9-10); wherein: the first light engine is positioned and oriented such that at least some light that exits the first light engine passes through at least part of the space and exits the space through the first light exit region (col.66 lines 11-14), and the second light engine is positioned and oriented such that at least some light that exits the second light engine exits the space through the first light exit region (col.66 lines 15-17). 
However, reference claims 1 and 9 do not claim: light distribution characteristics of the first light engine differ from light distribution characteristics of the second light engine.
EDWARDS teaches in ¶s0085-0086, and ¶0090 and illustrated in Figures 8A-8B, a wavelength conversion component 1311 of LED linear lamp 1300 that includes a first region 1315 located at the center of component 1311 comprising a first photo-luminescent material and a second region 1313 located around the first region 1315 comprising a second photo-luminescent material, where the first region 1315 may include photo-luminescent material configured to generates light (λ.sub.2) with a CCT corresponding to a warm yellowish white and the second region 1313 may include photo-luminescent material configured to generate light (λ.sub.3) with a CCT corresponding to a cool blueish white, when light emitters 207 and 208 corresponding to first and second regions (1315, 1313) emit light thereon, for the purposes of having a central warm white color and two outer regions have the same cool white color appropriate for indirect lighting applications, and alternatively, having symmetric regions (e.g., one central cool region and two outer warm regions) providing relatively more symmetrical light when blending warm and cool white cools, and thus may be more suitable for direct lighting applications.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first light exit region of the light fixture of reference claims 1 and 9 of U.S. Patent No. 10,502,374 to include the central first region and second regions located around the first region receving light from corresponding sets of light emitters as taught by EDWARDS in order to producing alternative light distributions of a central warm white color and two outer regions have the same cool white color appropriate for indirect lighting applications, and of one central cool region and two outer warm regions providing relatively more symmetrical light when blending warm and cool white cools more suitable for direct lighting applications, thereby provide lighting options implemented for tasks or pleasing events at different times of the day or evening (¶s0028-0029). 
Regarding claim 13, reference claims 1 and 5 claim: wherein: the first light engine is configured to output light that has a first peak intensity angle relative to a first plane (col.65 lines 52-53 claim “light exiting the first light engine has a first peak intensity angle relative to the first plane”); the second light engine is configured to output light that has a second peak intensity angle relative to the first plane (col.65 lines 54-55 claim “light exiting the second light engine has a second peak intensity angle relative to the first plane”), and the first peak intensity angle differs from the second peak intensity angle (col.65 lines 56-57).
Regarding claim 14, reference claim 1 claims in col.65 lines 6-19: upon supplying electricity to the light fixture: light that has x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within a quadrilateral area with vertices having x, y coordinates of (0.37, 0.34), (0.35, 0.38), (0.15, 0.20), and (0.20, 0.14) exits from the first light engine, and light that has x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within an area with vertices having x, y coordinates of (0.29, 0.32), (0.32, 0.29), (0.41, 0.36), (0.48, 0.39), (0.48, 0.43), (0.40, 0.41), and (0.35, 0.38) exits from the second light engine.
Regarding claim 15, reference claims 1 and 4 claim in col.65 lines 42-48: wherein: light exiting the first light engine has a first far-field light distribution; and light exiting the second light engine has a second far-field light distribution that differs from the first far-field light distribution
Regarding claims 16 and 17, reference claims 1 and 9 do not claim: at least one control element configured to control a brightness of light exiting from the first light engine independently from controlling a brightness of light exiting from the second light engine; at least one control element configured to control a brightness of light exiting from at least one of the first light engine and the second light engine based on at least one parameter selected from the group consisting of: (1) a color point of a mixture of light exiting from the light fixture, (2) a brightness of light exiting from the light fixture, (3) a time of day, and (4) a melatonin suppression setting.
EDWARDS teaches in ¶s0066-070 and illustrated in Figs.3A-3B, individual power levels being adjusted by control circuit 217 to different arrays of LEDs so that a selected ratio of the emissions from the different regions is obtained to obtain a desired CCT of the emission product, further including independent controls applied to separately control both the dimming level of the lighting device as well as its color temperature (¶0069 describes “where a cooler light emission is produced by shifting a higher proportion/ratio of the power to the LEDs 21a that corresponds to portion 20a (cool white light) and shifting a lower proportion/ratio of the power to the LEDs 21b-1 and 21b-2 that corresponds to portions 20b-1 and 20b-1 (warm white light). On the other hand, a warmer light emission is produced by shifting a lower proportion/ratio of the power to the LEDs 21a that corresponds to portion 20a (cool white light) and shifting a higher proportion/ratio of the power to the LEDs 21b-1 and 21b-2 that corresponds to portions 20b-1 and 20b-1 (warm white light)”).  
It would have been obvious to one having ordinary skill before the effective filing date to modify the claimed first and second light engines of the light fixture of reference claims 1 and 9 of U.S. Patent No. 10,502,374 to include the type of color circuit, dimmer switch and color temperature switch as taught by EDWARDS in order to independently shift a higher proportion/ration or lower proportion/ration of the power to the first engine and to the second engine, thereby blend different colors at different relative levels that lie along an approximately straight line connecting the cool and warm white points, such that the light emissions approximate to the black body curve, allowing both dimming and corresponding color temperatures to be tuned at the different dimming levels (¶0070).
Regarding claims 19 and 20, reference claims 1 and 9 do not claim: at least one light extraction element that affects light distribution characteristics of light exiting from at least one of the first light engine and the second light engine; at least one light diffusing element that affects light distribution characteristics of light exiting from at least one of the first light engine and the second light engine.
EDWARDS teaches in ¶0039 illustrated in Figs.1C & 3A, portion 22a providing a diffuser integrated with wavelength conversion component 10 that includes light diffusing materials as particles (examples of compound oxides listed in ¶0039) for the purpose of diffusing light emitted from wavelength conversion portions (20a, 20b-1, 20b-2 in Fig.3A, ¶0036) corresponding to sets of arrays of light emitting LEDs 21a, 21b-1, 21b-2 in Fig.3A. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first light exit region or the region of the light fixture of reference claims 1 and 9 of U.S. Patent No. 10,502,374 to include a diffuser of light diffusing materials as taught by EDWARDS in order to redirect emitted light as diffused light emitted from the first and second light engines, thereby provide blended color temperature light between cool and warm white (color) points.  
 

Allowable Subject Matter
Claims 8, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach: from claim 8, the light fixture of claim 1, further comprising at least one control element configured to vary a circadian stimulus value of light exiting the light fixture based on a time of day; from claim 11, the light fixture of claim 1, further comprising a third light engine that is controllable independently of the first light engine and the second light engine; from claim 18, the light fixture of claim 12, further comprising at least one control element configured to vary a circadian stimulus value of light exiting the light fixture based on a time of day.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        



November 5, 2022
AC